Case 0:20-cv-60683-WPD Document 169 Entered on FLSD Docket 05/18/2020 Page 1 of 17



                                               UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF FLORIDA

                             CASE NO.: 0:20-60683-WPD-CIV-DIMITROULEAS/SNOW

       JANE DOE,

                            Plaintiff,

                            v.

   RICKEY PATEL, LLC, d/b/a VACATION
   INN, SKY MOTEL, INC., LQ FL ROPEORTIES
   LLC m/k/a CPLG FL PROPERTIES LLC d/b/a
   LA QUINTA INN located at 7901 S.W. 6th St,
   Plantation, FL, LQ FL PROPERTIES LLC n/k/a
   CPLG FL PROPERTIES LLC d/b/a LA
   QUINTA INN FORT LAUDERDALE
   TAMARAC EAST #4006, MW
   PLANTATION, LP d/b/a SAWGRASS INN &
   CONFERENCE CENTER,

                             Defendants.
                                                                                           /

        DEFENDANT’S, SKY MOTEL, INC., MOTION TO DISMISS PLAINTIFF’S THIRD
               AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL

              Defendant, SKY MOTEL, INC. (“Sky Motel”), by and through undersigned counsel, and

   pursuant to Rule 12(b) of the Federal Rules of Civil Procedure, hereby moves to dismiss Plaintiff’s

   Third Amended Complaint and Demand for Jury Trial [DE 164], and in support thereof, states as

   follows:

                                                              INTRODUCTION

              Plaintiff’s Third Amended Complaint relies on the Trafficking Victims Protection

   Reauthorization Act of 20081 (“TVPRA”) to condemn the hotel industry as a whole. However,




   1
       See 18. U.S.C. §§ 1591(a)(1), 1595(a).
                                                          COLE, SCOTT & KISSANE, P.A.
   COLE, SCOTT & KISSANE BUILDING - 9150 SOUTH DADELAND BOULEVARD - SUITE 1400 - P.O. BOX 569015 - MIAMI, FLORIDA 33256 - (305) 350-5300 - (305) 373-2294 FAX
Case 0:20-cv-60683-WPD Document 169 Entered on FLSD Docket 05/18/2020 Page 2 of 17
                                                                                                                   CASE NO: 0:20-cv-60683


   Plaintiff cannot manipulate the TVPRA to provide a wholesale mechanism to sue the hotel

   industry.

               In the instant case, Plaintiff alleges she is a survivor of sex trafficking within the meaning

   of 18 U.S.C. § 1591 and that she is entitled to recovery from the defendants under 18 U.S.C. §

   1595. Plaintiff generally alleges that Sky Motel knew or should have known that she was being

   trafficked at the hotel and that it benefitted financially from the trafficking. Plaintiff’s Third

   Amended Complaint does not include any information that has routinely been required by other

   courts to overcome a Motion to Dismiss, such as the name of Plaintiff's traffickers; the dates she

   was allegedly trafficked at Sky Motel; the names on the reservations; the manner in which the

   reservations were booked and paid; the duration of the stays; the names or descriptions of any Sky

   Motel staff Plaintiff encountered; the names or descriptions of any of the purported johns that

   Plaintiff encountered while staying at Sky Motel; or the specific physical signs of human

   trafficking that were allegedly present during Plaintiff's stays at the Sky Motel, e.g., physical

   deterioration, no eye contact, boxes of condoms, bottles of lubricant, or pleas for help to staff,

   among others. Plaintiff is not exempt from the pleading requirements to provide fair and adequate

   notice to Sky Motel of the facts of her claims and grounds upon which they rest.

              Count I of Plaintiff’s Third Amended Complaint seeks to hold Sky Motel liable for

   negligence and Count II alleges that Sky Motel violated the Trafficking Victims Protection

   Reauthorization Act of 2008. The Third Amended Complaint filed herein should not be allowed

   to proceed because it does not plausibly allege facts to establish that Sky Motel participated in

   Plaintiff’s trafficking to a sufficient degree while having the requisite level of knowledge of

   wrongdoing in relation to the true wrongdoer described in the Third Amended Complaint,

   Plaintiff's traffickers. Dismissal is warranted, first, because Plaintiff fails to state a claim for which

                                                                               2
                                                          COLE, SCOTT & KISSANE, P.A.
   COLE, SCOTT & KISSANE BUILDING - 9150 SOUTH DADELAND BOULEVARD - SUITE 1400 - P.O. BOX 569015 - MIAMI, FLORIDA 33256 - (305) 350-5300 - (305) 373-2294 FAX
Case 0:20-cv-60683-WPD Document 169 Entered on FLSD Docket 05/18/2020 Page 3 of 17
                                                                                                                   CASE NO: 0:20-cv-60683


   relief can be granted under a theory of negligence, as there are no well-pled facts plausibly

   suggesting that Sky Motel breached any duty, or that any such breach was the proximate cause of

   Plaintiff’s alleged injuries. Second, Plaintiff has not stated a viable TVPRA claim against Sky

   Motel because there are no specifically pled facts giving rise to a reasonable inference that Sky

   Motel committed sex trafficking crimes or knowingly benefitted from participating in a sex

   trafficking venture. As such, Sky Motel respectfully requests that the Third Amended Complaint

   be dismissed with prejudice.

                                                       MEMORANDUM OF LAW

   I.         Standard for Motions to Dismiss

              “A pleading that states a claim for relief must contain . . . a short and plain statement of the

   claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). To survive a motion to

   dismiss, a plaintiff must articulate “enough facts to state a claim to relief that is plausible on its

   face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has facial plausibility when

   the plaintiff pleads factual content that allows the court to draw the reasonable inference that the

   defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 129 S. Ct. 1937 (2000). The

   allegations must include “more than an unadorned, the-defendant-unlawfully-harmed-me

   accusation.” Id. Although detailed factual allegations are not required, a pleading that offers

   “labels and conclusions” or “a formulaic recitation of the elements of the cause of action” will not

   do. Id. at 1949. A complaint’s factual allegations must be enough to raise a right to belief above

   speculative level. Id.; see also Oxford Asset Mgmt., Ltd. v. Jaharis, 297 F. 3d 1182, 1188 (11th

   Cir. 2002) (holding that conclusory allegations and unwarranted deductions of fact or legal

   conclusions masquerading as facts will not prevent dismissal). When a plaintiff “[has] not nudged

   their claims across the line from conceivable to plausible, their complaint must be dismissed.”

                                                                               3
                                                          COLE, SCOTT & KISSANE, P.A.
   COLE, SCOTT & KISSANE BUILDING - 9150 SOUTH DADELAND BOULEVARD - SUITE 1400 - P.O. BOX 569015 - MIAMI, FLORIDA 33256 - (305) 350-5300 - (305) 373-2294 FAX
Case 0:20-cv-60683-WPD Document 169 Entered on FLSD Docket 05/18/2020 Page 4 of 17
                                                                                                                   CASE NO: 0:20-cv-60683


   Twombly, 550 U.S. at 570; see also Kyricopoulous v. Rollins, 1996 U.S. App. LEXIS 15262 at *4

   (1st Cir. 1996) (“Rule 12(b)(6) is specifically designed to streamline litigation and do away with

   ‘needless discovery.’”).

   II.        Plaintiff’s Claim of Negligence Fails to Establish Any Duty or Subsequent Breach of
              Duty

              Count I of Plaintiff’s Third Amended Complaint alleges that Sky Motel owed her a duty to

  minimize the risk of harm or take sufficient precautions to protect her from foreseeable criminal

  acts committed by human traffickers and breached its duty [DE 164, ¶63], but fails to allege any

  underlying facts which would support any breach of that duty.

               Under Florida law, a landowner has no duty to protect an invitee on its property from

  criminal attack and will not be held responsible for the willful criminal act of a third person which

  could not be foreseen or anticipated. See Ameijeiras v. Metropolitan Dade County, 534 So. 2d 812,

  813 (Fla. 3d DCA 1988); Admiral's Port Condominium Ass'n, Inc. v. Feldman, 426 So. 2d 1054,

  1055 (Fla. 3d DCA 1983). Thus, “in order to impose a duty upon a landowner to protect an invitee

  from criminal acts of a third person, a plaintiff, invitee, must allege and prove that the landowner

  had actual or constructive knowledge of prior, similar acts committed upon invitees.” Ameijeiras,

  534 So. 2d at 814 (holding that “[t]he landowner's duty arises only when he has actual or

  constructive knowledge of similar criminal acts committed on his premises”).

              Plaintiff has failed to state a cause of action for negligence because Plaintiff failed to

   specifically plead acts of human trafficking at Sky Motel that would give rise to any duty. To the

   extent that this Court finds that Plaintiff’s ambiguous allegations are sufficient to establish that

   human trafficking occurred at Sky Motel, Plaintiff has not alleged any facts demonstrating that the

   actions of her traffickers were foreseeable. Plaintiff alleges no prior police or court documents

   substantiating criminal activity of discussing Sky Motel’s relationship to any human trafficking.
                                                    4
                                                          COLE, SCOTT & KISSANE, P.A.
   COLE, SCOTT & KISSANE BUILDING - 9150 SOUTH DADELAND BOULEVARD - SUITE 1400 - P.O. BOX 569015 - MIAMI, FLORIDA 33256 - (305) 350-5300 - (305) 373-2294 FAX
Case 0:20-cv-60683-WPD Document 169 Entered on FLSD Docket 05/18/2020 Page 5 of 17
                                                                                                                   CASE NO: 0:20-cv-60683


   Further, Plaintiff broadly alleges that “Sky Motel created a foreseeable zone of risk by creating,

   fostering, and maintaining an environment where human traffickers…could evade legal detection

   while coercing human trafficking victims…to engage in commercial sexual conduct in

   Defendants’ hotels.” [DE 164, ¶64]. However, such a broad, conclusory allegation with no

   underlying factual allegations is simply insufficient to establish such a duty.

              Further, Plaintiff’s claims for negligence improperly imposes illusory duties of care on Sky

   Motel that are not valid under Florida law. A motel operator is under a continuing legal duty to its

   patrons to use ordinary care to keep the premises in a reasonably safe condition and protect them

   from harm due to reasonably foreseeable risks of injury. Paterson v. Deeb, 472 So. 2d 1210 (Fla.

   1st DCA 1985), rev. denied, 484 So.2d 8 (Fla. 1986). Nevertheless, while a motel operator has the

   duty to use reasonable care for the protection of patrons, the motel is not the insurer of the safety

   of its patrons. Hardy v. Pier 99 Motor Inn, 664 So. 2d 1095, 1097 (Fla. 1st DCA 1995).

              Here, Plaintiff alleges that Sky Motel breached its duty of care by failing to adequately

   distribute information to assist employees in identifying human trafficking, provide training

   related to human trafficking, and establish trafficking performance indicators and key metrics to

   help prevent human trafficking. [DE 164, ¶67]. However, Plaintiff fails to identify any facts or law

   to support a claim that Sky Motel was responsible for training its employees on human trafficking

   or implementing procedures to help prevent human trafficking.

              As it pertains to Plaintiff’s allegation that Sky Motel breached its duty of care owed to

   Plaintiff by allowing its owner and/or manager to participate in the exploitation of Plaintiff [DE

   164, ¶48], “[t]he general rule is that an employer cannot be held liable for the tortious or criminal

   acts of an employee, unless they were committed during the course of the employment and to

   further a purpose or interest, however excessive or misguided, of the employer.” Nazareth v.

                                                                               5
                                                          COLE, SCOTT & KISSANE, P.A.
   COLE, SCOTT & KISSANE BUILDING - 9150 SOUTH DADELAND BOULEVARD - SUITE 1400 - P.O. BOX 569015 - MIAMI, FLORIDA 33256 - (305) 350-5300 - (305) 373-2294 FAX
Case 0:20-cv-60683-WPD Document 169 Entered on FLSD Docket 05/18/2020 Page 6 of 17
                                                                                                                   CASE NO: 0:20-cv-60683


   Herndon Ambulance Serv., Inc., 467 So.2d 1076, 1078 (Fla. 5th DCA 1985); See also Iglesia

   Cristiana La Casa Del Señor, Inc. v. L.M., 783 So.2d 353, 357 (Fla. 3d DCA 2001) (“the

   employee's conduct must be ‘of the kind he was employed to perform,’ must occur ‘substantially

   within the time and space limits authorized or required by the work to be performed,’ and must be

   ‘activated at least in part by a purpose to serve the master.’”). Not only is Plaintiff’s Third

   Amended Complaint devoid of any information pertaining to the identity of said owner and/or

   manager that allegedly participated in Plaintiff’s exploitation, it also fails to allege any facts

   suggesting that the exploitation of Plaintiff was committed by a Sky Motel employee within the

   course and scope of their employment or that Sky Motel was even aware of the alleged actions of

   its employee. As such, Count I should be dismissed.

   III.       Plaintiff Fails to State a Claim Against Sky Motel Pursuant to TVPRA § 1595(a)
              Under a “Beneficiary” Theory

              Count II of Plaintiff’s Third Amended Complaint fails to allege facts that Sky Motel

   knowingly benefitted from a venture in violation of 18 U.S.C. Chapter 77, and therefore cannot

   recover pursuant to 18 U.S.C. § 1595. The TVPRA is a criminal statute that can give rise to civil

   claims. See 18 U.S.C. §§ 1591(a), 1595(a). As it pertains to adults, the statute targets commercial

   sex activity that is forced or coerced; it does not address commercial sex activity generally. 18

   U.S.C. § 1591(a). Specifically, § 1591(a), the predicate statute from which Plaintiff is seeking

   relief, provides as follows:

                          Whoever knowingly –

                          (1) in or affecting interstate or foreign commerce ... recruits, entices,
                          harbors, transports, provides, obtains, advertises, maintains, patronizes, or
                          solicits by a means a person; or

                          (2) benefits, financially or by receiving anything of value, from
                          participation in a venture which has engaged in an act described in violation
                          of paragraph (1),
                                                                               6
                                                          COLE, SCOTT & KISSANE, P.A.
   COLE, SCOTT & KISSANE BUILDING - 9150 SOUTH DADELAND BOULEVARD - SUITE 1400 - P.O. BOX 569015 - MIAMI, FLORIDA 33256 - (305) 350-5300 - (305) 373-2294 FAX
Case 0:20-cv-60683-WPD Document 169 Entered on FLSD Docket 05/18/2020 Page 7 of 17
                                                                                                                   CASE NO: 0:20-cv-60683



                          knowing, or, except where the act constituting the violation of paragraph
                          (1) is advertising, in reckless disregard of the fact, that means of force,
                          threats of force, fraud, coercion described in subsection (e)(2), or any
                          combination of such means will be used to cause the person to engage in a
                          commercial sex act, or that the person has not attained the age of 18 years
                          and will be caused to engage in a commercial sex act, shall be punished as
                          provided in subsection (b).

   18 U.S.C. § 1591(a).

              Under Section 1595(a), the TVPRA's civil remedy provision, in turn, provides:

                          An individual who is a victim of a violation of this chapter may bring a civil
                          action against the perpetrator (or whoever knowingly benefits, financially
                          or by receiving anything of value from participation in a venture which that
                          person knew or should have known has engaged in an act in violation of
                          this chapter) in an appropriate district court of the United States and may
                          recover damages and reasonable attorney’s fees.

   18 U.S.C. § 1595(a).

              To trigger liability under the TVPRA, Plaintiff must plausibly allege that Sky Motel: (1)

   knowingly received anything of value, that (2) resulted from its participation in a venture, whereby

   (3) the hotel knew or should have known that a captor was engaged in the criminal act of human

   trafficking. 18 U.S.C. § 1595(a).2

              a.          Plaintiff Failed to Adequately Allege Sky Motel “Participated in a Venture”

              The Third Amended Complaint does not allege actions by Sky Motel which rises to the

   level of “participation in a venture.” Instead, Plaintiff alleges that Sky Motel should have acted in


   2
     In four cases brought by Jane Doe victims of sex trafficking against Red Roof Inns in the Atlanta area, the United
   States District Court for the Northern District of Georgia granted hotel defendants’ motions to dismiss claims under §
   1595, recognizing that a “standalone” claim under § 1595 must allege: “Defendants participated in ventures that were
   engaged in sex trafficking and that they each had three separate types of knowledge with respect to that venture: (1)
   knowledge as to a benefit received from trafficking; (2) knowledge as to “assisting, supporting or facilitating”
   trafficking; and (3) knowledge that Plaintiff was either a minor or subject to force.” In doing so, the court imposed the
   definition of “participation in a venture” in § 1595(e)(4) the standards of § 1595(a)(2) to claims brought under § 1595.
   See Doe 1 v. Red Roof Inns, Inc., No. 19-3840, 2020 WL 1872335 (N.D. Ga. Apr. 13, 2020); Doe 2 v. Red Roof Inns,
   Inc., No. 19-3841, 2020 WL 1872337 (N.D. Ga. Apr. 13, 2020); Doe 3 v. Red Roof Inns, Inc., No. 19-3843, 2020 WL
   1872333 (N.D. Ga. Apr. 13, 2020); and Doe 4 v. Red Roof Inns, Inc., No. 19-3845, 2020 WL 1872336 (N.D. Ga. Apr.
   13, 2020).
                                                                               7
                                                          COLE, SCOTT & KISSANE, P.A.
   COLE, SCOTT & KISSANE BUILDING - 9150 SOUTH DADELAND BOULEVARD - SUITE 1400 - P.O. BOX 569015 - MIAMI, FLORIDA 33256 - (305) 350-5300 - (305) 373-2294 FAX
Case 0:20-cv-60683-WPD Document 169 Entered on FLSD Docket 05/18/2020 Page 8 of 17
                                                                                                                   CASE NO: 0:20-cv-60683


   such a way to prevent the occurrence of sex trafficking generally, which is insufficient to state a

   claim under the TVPRA, as an alleged failure to act cannot serve as the basis for liability under

   the TVPRA. See 18 U.S.C. § 1595(a).

              Under Section 1591, “participation in a venture” is defined as “knowingly assisting,

   supporting, or facilitating [sex trafficking].” 18 U.S.C. § 1591(e)(4). Congress defined “venture”

   as “any group of two or more individuals associated in fact, whether or not a legal entity.” Id. §

   1591(e)(5). Congress’s definition of “venture” in the TVPRA tracks the common law

   understanding of a joint venture, which is “[a] business undertaking by two or more persons

   engaged in a single defined project.” Black’s Law Dictionary (11th ed. 2019).

              In United States v. Afyare, the Sixth Circuit Court of Appeals held that, as to violations

   under § 1591(a), the term “venture” should be read with the appropriate context to really mean

   “sex-trafficking venture.” 632 F. App'x 272, 286 (6th Cir. 2016). The Sixth Circuit further held

   that “participation in a venture” requires that “a defendant actually participate and commit some

   ‘overt act’ that furthers the sex trafficking aspect of the venture.” Id. It held that without that

   limitation on its sweep, the statute “would create a vehicle to ensnare conduct that the statute never

   contemplated.” Id. Under these definitions, “liability, cannot be established by association alone,

   [and] Plaintiffs must allege specific conduct that furthered the sex trafficking venture.” Noble v.

   Weinstein, 335 F. Supp. 3d 504, 524 (S.D.N.Y. 2018).

              The Sixth Circuit provided the hypothetical of a soccer player who joins a team that

   includes sex traffickers. Those sex traffickers sponsor the team financially using the money they

   have received from their trafficking. Afyare, 632 F. App'x 272 at 286. The soccer player knows

   that some of the other players are sex traffickers who pay for his travel accommodations and

   uniforms. Id. The court held that in this hypothetical, even though the soccer player has actual

                                                                               8
                                                          COLE, SCOTT & KISSANE, P.A.
   COLE, SCOTT & KISSANE BUILDING - 9150 SOUTH DADELAND BOULEVARD - SUITE 1400 - P.O. BOX 569015 - MIAMI, FLORIDA 33256 - (305) 350-5300 - (305) 373-2294 FAX
Case 0:20-cv-60683-WPD Document 169 Entered on FLSD Docket 05/18/2020 Page 9 of 17
                                                                                                                   CASE NO: 0:20-cv-60683


   knowledge of his teammates' sex trafficking venture and knows the benefits he receives from it,

   the soccer player could not be found liable for participating in such a venture based on his “mere

   negative acquiescence. 3” Id. Instead, he could only be liable under § 1591(a) by “actually

   participating,” for example, by collaborating with his sex trafficking teammates “for the purpose

   of furthering the sex trafficking.” Id.

              The Sixth Circuit’s rationale has been applied in civil cases under § 1595(a), demonstrating

   that actual participation in a sex-trafficking venture by committing some overt act that furthers the

   sex trafficking aspect of the venture must be shown. See Ratha v. Phatthana Seafood Co., No. CV

   16-4271-JFW (ASX), 2017 WL 8293174, at *4 (C.D. Cal. Dec. 21, 2017) (liability cannot be

   premised on the mere “receipt of a passive benefit” of an alleged sex trafficking venture); Noble,

   335 F. Supp. 3d 504 at 524 (liability “cannot be established by association alone” and therefore a

   plaintiff must allege “specific conduct that furthered the sex trafficking venture”); Geiss v.

   Weinstein Co. Holdings LLC, 383 F. Supp. 3d 156, 169 (S.D.N.Y. 2019) (“there must be a causal

   relationship between affirmative conduct furthering the sex-trafficking venture and receipt of a

   benefit, with actual or, in the civil context, constructive knowledge of that causal relationship”).

   Plaintiff’s Third Amended Complaint does not contain a single allegation of an affirmative act by

   Sky Motel. Instead, Plaintiff regurgitates conclusory allegations that Sky Motel knew or should

   have known that Plaintiff was being sexually exploited, and that Sky Motel turned a blind eye to

   Plaintiff’s trafficking. [DE 164, ¶74].4 For these reasons, Plaintiff’s laundry list of items Sky Motel


   3
    While Afyare was brought under the criminal penalty section of the TVPRA, the language “participation in a venture”
   appears in both the civil and criminal sections of the statute, and therefore should be interpreted in the same manner.
   See IBP, Inc. v. Alvarez, 546 U.S. 21, 126 S. Ct. 514, 163 L. Ed. 2d 288 (2005) (stating “identical words used in
   different parts of the same statute are generally presumed to have the same meaning.”).
   4
     The Third Amended Complaint also does not allege facts sufficient to support a plausible inference that Sky Motel
   subjectively believed there was a high probability that Plaintiff was being trafficked, or that Sky Motel took deliberate
   steps to avoid confirming that Plaintiff was being trafficked. See, e.g., Glob.-Tech Appliances, Inc. v. SEB S.A., 563
                                                                               9
                                                          COLE, SCOTT & KISSANE, P.A.
   COLE, SCOTT & KISSANE BUILDING - 9150 SOUTH DADELAND BOULEVARD - SUITE 1400 - P.O. BOX 569015 - MIAMI, FLORIDA 33256 - (305) 350-5300 - (305) 373-2294 FAX
Case 0:20-cv-60683-WPD Document 169 Entered on FLSD Docket 05/18/2020 Page 10 of 17
                                                                                                                    CASE NO: 0:20-cv-60683


    purportedly did not do to prevent sex trafficking generally [DE 164, ¶67] are legally insufficient

    to allege participation in a sex trafficking venture.

               Similar allegations of “participation in a venture” permeated the Noble case. The Southern

    District of New York stated: “Plaintiff makes several conclusory allegations about Robert’s

    involvement in Harvey’s conduct. The Amended Complaint alleges that Robert ‘facilitated’ and

    ‘pa[id] for’ Harvey’s travel in interstate commerce, that he ‘knowingly benefited from’ Harvey’s

    violation of Section 1591, and that he ‘paid for prior settlements of claims made by women against

    [Harvey].’” Noble, 335 F. Supp. 3d at 524 (alterations in original). These conclusory allegations

    were insufficient to survive a motion to dismiss. Id. (finding “[w]hat is required here, and what is

    missing, are factual allegations of participation that render a violation of Section 1591(a)(2) by

    Robert plausible on its face” because there were no “factual allegations that link Robert’s actions

    to Harvey’s 2014 conduct toward Noble.”). Similarly, Plaintiff failed to allege any facts linking

    Plaintiff’s trafficker’s conduct to Sky Motel. Moreover, the Plaintiff has not sufficiently pled Sky

    Motel “participated in a venture” in violation of the TVPRA, and thus, in applying Noble,

    Plaintiff’s Third Amended Complaint should be dismissed.

               b.          Plaintiff Has Not Pleaded Facts Sufficient to Suggest Sky Motel Knowingly
                           Benefitted Financially or by Receiving Anything of Value

               The Third Amended Complaint does not sufficiently and adequately allege that Sky Motel

    “knowingly benefitted” from alleged trafficking because there must be “a causal relationship”

    between a defendant’s “affirmative conduct furthering the sex-trafficking venture and receipt of a


    U.S. 754, 769 (2011) (holding that “willful blindness” has “two basic requirements: (1) the defendant must
    subjectively believe that there is a high probability that a fact exists and (2) the defendant must take deliberate actions
    to avoid learning of that fact”). In fact, due to the lack of the specific allegations against Sky Motel, the Third Amended
    Complaint does not plausibly allege that Sky Motel was even aware of Plaintiff’s alleged traffickers. Nor does Plaintiff
    allege that Sky Motel took deliberate steps to avoid confirming that Plaintiff was being trafficked, let alone specify
    what those steps may have been. Plaintiff’s meager allegations as to Sky Motel’s purported willful blindness cannot
    support a claim that Sky Motel “should have known” of Plaintiff’s alleged trafficking.
                                                                               10
                                                           COLE, SCOTT & KISSANE, P.A.
    COLE, SCOTT & KISSANE BUILDING - 9150 SOUTH DADELAND BOULEVARD - SUITE 1400 - P.O. BOX 569015 - MIAMI, FLORIDA 33256 - (305) 350-5300 - (305) 373-2294 FAX
Case 0:20-cv-60683-WPD Document 169 Entered on FLSD Docket 05/18/2020 Page 11 of 17
                                                                                                                    CASE NO: 0:20-cv-60683


    benefit, with actual or . . . constructive knowledge of that causal relationship.” Geiss, 383 F. Supp.

    3d at 169 (emphasis added). The TVPRA requires a “knowing” benefit, which is something more

    than receipt of an incidental benefit. Id.

               In Geiss, The Weinstein Company Holdings, LLC (“TWC”) was sued under the TVPRA

    as a result of its employment relationship with the accused sex trafficker, Harvey Weinstein. Id. at

    169. The Court found that TWC “undoubtedly benefitted” from Mr. Weinstein’s continued

    employment with TWC because his “movies and influence generated revenue, and some of that

    revenue flowed to TWC’s officers and directors.” Id. But the fact that revenue ultimately flowed

    to the defendant was insufficient to show a “knowing benefit” under the TVPRA. Id. Rather, the

    “controlling question” was whether Mr. Weinstein “provided any of those benefits to TWC

    because of TWC’s facilitation of H. Weinstein’s sexual misconduct” as opposed to because of his

    employment with the company alone. Id. (emphasis in original). In granting TWC’s motion to

    dismiss the Section 1595 claim, the Court found there were no facts alleged to support such a

    conclusion and that, “[t]o the contrary, plaintiffs’ allegations suggest that H. Weinstein benefited

    TWC in spite of his alleged predations...” Id. at 169-70 (emphasis added).

               Similarly, here, Plaintiff relies on the same argument rejected in Geiss. The Third Amended

    Complaint does not show that Sky Motel “knowingly benefitted financially” from Plaintiff’s

    trafficking, as any benefits that allegedly ultimately flowed to Sky Motel from Plaintiff’s

    trafficking necessarily occurred “in spite of,” rather than “because of,” the actions of Plaintiff’s

    trafficker. Id. at 169-70.5 There are no facts alleged showing Plaintiff’s traffickers rented a room


    5
      Plaintiff will undoubtedly rely on the holding in H.H. v. G6 Hospitality, LLC wherein the Southern District of Ohio
    opined that “the rental of a room [alone] constitutes a financial benefit from a relationship with the trafficker sufficient
    to meet this element of the §1595(a) standard.” 2:19-CV-755, 2019 WL 6682152, at *3 (S.D. Ohio Dec. 6, 2019). The
    court’s opinion improperly removes the knowledge requirement from the “knowingly benefit financially” element of
    the statute. Under that erroneous interpretation of the TVPRA, a plaintiff need only receive money to constitute a
    “knowing benefit.” Congress included the word “knowing” before “benefit”; therefore, it has to mean something
                                                                               11
                                                           COLE, SCOTT & KISSANE, P.A.
    COLE, SCOTT & KISSANE BUILDING - 9150 SOUTH DADELAND BOULEVARD - SUITE 1400 - P.O. BOX 569015 - MIAMI, FLORIDA 33256 - (305) 350-5300 - (305) 373-2294 FAX
Case 0:20-cv-60683-WPD Document 169 Entered on FLSD Docket 05/18/2020 Page 12 of 17
                                                                                                                    CASE NO: 0:20-cv-60683


    at Sky Motel because of Sky Motel’s alleged affirmative acts that facilitated sex trafficking. At

    most, the Third Amended Complaint alleges Sky Motel benefitted from an occasion where it may

    have rented a room to a trafficker. Plaintiff cannot dispute that such generation of funds would

    have occurred as to the renting of any room, regardless of the guest’s purpose for staying at the

    hotel. The mere receipt of these funds does not rise to the level of a “knowing benefit” or

    “participation” in any trafficking act. Based on the foregoing reasons, the Third Amended

    Complaint is devoid of alleged facts showing that Sky Motel knowingly benefitted from or is in a

    better position because of human trafficking.

               c.          Plaintiff Failed to Adequately Allege Sky Motel Knew or Should Have Known
                           of an Act in Violation of the TVPRA

               Plaintiff did not properly allege facts to show that Sky Motel “knew or should have known”

    that the alleged sex trafficking at issue was actually occurring pursuant to 18 U.S.C. § 1595(a),

    and thus, Count II of Plaintiff’s Third Amended Complaint should be dismissed. Federal courts

    have generally associated the “knew or should have known” standard with actual knowledge or

    reckless disregard. See Ricchio v. McLean, 853 F.3d 553, 556 (1st Cir. 2017) (referencing reckless

    disregard on a Section 1595 claim). Here, Plaintiff does not adequately allege that Sky Motel knew

    or should have known about the trafficking on its premises.

               The Third Amended Complaint repeats the conclusory statement that Sky Motel “knew”

    about Plaintiff’s trafficking. See generally, [DE 164]. However, without facts to support these

    allegations, the allegations are nothing but “[t]hreadbare recitals of the elements of a cause of


    because the TVPRA cannot be interpreted to render the word “knowing” void. See TRW Inc. v. Andrews, 534 U.S. 19,
    31 (2001) (stating that a court should construe a statute so that “no clause, sentence, or word” is rendered “superfluous,
    void, or insignificant.”) (internal quotation marks omitted). The holding in the G6 Hospitality case was, plainly
    speaking, erroneous and this District should disregard it. Indeed, to follow such an incorrect ruling would basically
    convert Section 1595(a) into a strict liability statute. Conversely, the Geiss court properly construed the “knowingly
    benefit financially” language when it found that financial benefits alone are not enough to meet this element of a
    TVPRA claim.
                                                                               12
                                                           COLE, SCOTT & KISSANE, P.A.
    COLE, SCOTT & KISSANE BUILDING - 9150 SOUTH DADELAND BOULEVARD - SUITE 1400 - P.O. BOX 569015 - MIAMI, FLORIDA 33256 - (305) 350-5300 - (305) 373-2294 FAX
Case 0:20-cv-60683-WPD Document 169 Entered on FLSD Docket 05/18/2020 Page 13 of 17
                                                                                                                    CASE NO: 0:20-cv-60683


    action, supported by mere conclusory statements,” which cannot survive a motion to dismiss.

    Iqbal, 556 U.S. at 678; Mansor v. JPMorgan Chase Bank, N.A., 183 F. Supp. 3d 250, 275 (D.

    Mass. 2016) (dismissing allegations that a bank “knew or ought to have known” information

    alleged where there were “no facts” alleged indicating the bank “was aware of such information.”).

               There are also no well-pleaded allegations supporting any claim that Sky Motel should

    have known about or recklessly disregarded Plaintiff’s alleged trafficking. It is not enough for

    Plaintiff to allege that “Defendants” have some generalized knowledge that trafficking sometimes

    occurs in hotels. Ratha v. Phatthana Seafood Co., No. CV 16-4271-JFW (ASX), 2017 WL

    8293174, at *5 (C.D. Cal. Dec. 21, 2017) (Plaintiffs argue that Rubicon and Wales knew or should

    have known that Phattana [] engaged in [human trafficking] based on general reports about human

    trafficking in Thailand and reports and letters by advocacy groups….Plaintiffs have failed to

    demonstrate that Rubicon or Wales knew or should have known that human trafficking existed…).

    All that can be gleaned, from the Third Amended Complaint, is that Plaintiff would “…walk into

    the lobby and pay cash for the rooms” [DE 164, ¶9] and she “always paid cash and she would only

    pay for one night at a time, booking the next night’s stay before check-out time” [DE 164, ¶65].

    Plaintiff’s Third Amended Complaint does not plausibly allege that Sky Motel knew of, directly

    interacted with, rented a room to, or received funds from Plaintiff’s traffickers.

               Moreover, except where the plaintiff is a minor, Section 1595(a) requires factual

    allegations plausibly suggesting that a defendant should have known that the plaintiff was being

    forced or coerced to commit commercial sex acts against the plaintiff’s will. See 18 U.S.C. §§

    1591(a), 1595(a). Allegations that defendant should have known that the plaintiff was participating

    in commercial sex activity generally are insufficient. Ratha, No. CV 16-4271-JFW at *5 (C.D.

    Cal. Dec. 21, 2017). The Third Amended Complaint, however, is entirely devoid of factual

                                                                               13
                                                           COLE, SCOTT & KISSANE, P.A.
    COLE, SCOTT & KISSANE BUILDING - 9150 SOUTH DADELAND BOULEVARD - SUITE 1400 - P.O. BOX 569015 - MIAMI, FLORIDA 33256 - (305) 350-5300 - (305) 373-2294 FAX
Case 0:20-cv-60683-WPD Document 169 Entered on FLSD Docket 05/18/2020 Page 14 of 17
                                                                                                                    CASE NO: 0:20-cv-60683


    allegations plausibly even suggesting that Sky Motel knew or should have known that Plaintiff

    was allegedly being forced or coerced to commit commercial sex acts against her will.

               In Ricchio v. Mclean, the First Circuit Court of Appeals found that a complaint under 18

    U.S.C. § 1595(a) against hotel owners and operators withstood a motion to dismiss. 853 F.3d 553

    (1st Cir. 2017). The complaint in Ricchio contained allegations of specific exchanges between the

    hotel operators and the convicted trafficker, from which the First Circuit held that it could

    reasonably infer a knowing participation in the sex trafficking venture on the part of the hotel

    operators. Id. at 557. Specifically, the complaint alleged that the hotel operator and the trafficker

    had “exchanged high-fives in speaking about ‘getting this thing going again.”’ Id. According to

    the complaint, there were “exhibitions of [the trafficker's] coercive and brutal behavior to a

    physically deteriorating [Plaintiff], who pleaded for help” and the owner showed complaisance in

    response. Id at 555. The complaint also alleged that the hotel operators were acting as the

    trafficker's agent. Id. at 556. As a result of these very specific allegations, the court held that the

    complaint had laid out a plausible set of facts indicating that the hotel owners and operators

    knowingly participated, to some extent, in a sex trafficking venture. It was for that reason that the

    claim for civil liability could move forward. Id. at 557.

               In the case at hand, no such allegations are before this Court. Plaintiff presents conclusory

    allegations that Sky Motel knew or should have known that Plaintiff was being trafficked on its

    premises due to “red flags” of sex trafficking, including paying for rooms with cash or pre-paid

    credit cards, staying at an hourly or extended stay with few possessions, and frequently requesting

    new linens, towels, and to restock the refrigerator, amongst others [DE 164, ¶21]. Since these

    indicators of sex trafficking can also be attributed to normal hotel guest behavior, it would be

    unjust to subject Sky Motel to liability when these alleged signs are not enough, standing alone, to

                                                                               14
                                                           COLE, SCOTT & KISSANE, P.A.
    COLE, SCOTT & KISSANE BUILDING - 9150 SOUTH DADELAND BOULEVARD - SUITE 1400 - P.O. BOX 569015 - MIAMI, FLORIDA 33256 - (305) 350-5300 - (305) 373-2294 FAX
Case 0:20-cv-60683-WPD Document 169 Entered on FLSD Docket 05/18/2020 Page 15 of 17
                                                                                                                    CASE NO: 0:20-cv-60683


    allege a cause of action under the TVPRA. Unlike the allegations in Ricchio, the Third Amended

    Complaint does not allege any specific facts to show that Sky Motel knew or should have known

    of the fact that trafficking was occurring on its premises, or that the traffickers would use force,

    fraud, or coercion to cause Plaintiff to engage in commercial sex acts. Plaintiff’s TVPRA claim

    against Sky Motel must be dismissed absent such factual allegations.

               WHEREFORE, Sky Motel respectfully requests that this Honorable Court enter an Order

    dismissing Plaintiff’s Third Amended Complaint in its entirety, and for all other relief this Court

    deems just and proper.

    Date: May 18, 2020
          Miami, Florida

                                    CERTIFICATE OF GOOD FAITH CONFERENCE
               We hereby certify that at the time of the filing of this Motion, counsel for movant conferred

    with all parties or nonparties who may be affected by the relief sought in this motion in a good

    faith effort to resolve the issues, and said parties/nonparties could not reach a resolution.


                                                      CERTIFICATE OF SERVICE

               I certify that on May 18, 2020, the foregoing document was electronically filed with the

    Clerk of the Court using CM/ECF. I also certify that the foregoing document is being served this

    day on all counsel of record on the attached Service List in the manner specified, either via

    transmission of Notices of Electronic Filing generated by CM/ECF or in some other authorized

    manner for those counsel or parties who are not authorized to receive electronically Notices of

    Electronic Filing.

                                                                                       COLE, SCOTT & KISSANE, P.A.
                                                                                       Cole, Scott & Kissane Building
                                                                                       9150 South Dadeland Boulevard, Suite 1400
                                                                                       Miami, Florida 33156
                                                                                       Telephone: (305) 350-5300
                                                                               15
                                                           COLE, SCOTT & KISSANE, P.A.
    COLE, SCOTT & KISSANE BUILDING - 9150 SOUTH DADELAND BOULEVARD - SUITE 1400 - P.O. BOX 569015 - MIAMI, FLORIDA 33256 - (305) 350-5300 - (305) 373-2294 FAX
Case 0:20-cv-60683-WPD Document 169 Entered on FLSD Docket 05/18/2020 Page 16 of 17
                                                                                                                    CASE NO: 0:20-cv-60683


                                                                                       Facsimile: (305) 373-2274
                                                                                       Attorneys for Rickey Patel, LLC
                                                                                       and Sky Motel, Inc.


                                                                                           /s/Joseph J. Goldberg
                                                                                       Joseph J. Goldberg (FBN: 091107)
                                                                                       Lindsay A. Adler (FBN: 1010168)

                                                                   SERVICE LIST

     C. Richard Newsome , Esq.                                                    Bruce Michael Trybus, Esq.
     Milette Elise Webber, Esq.                                                   Cooney Trybus Kwavnick Peets
     Robert Frank Melton, II, Esq.                                                1600 W Commercial Boulevard , Suite 200
     William Carl Ourand, Jr., Esq.                                               Fort Lauderdale, FL 33309
     Newsome Law Firm                                                             Telephone: (954) 568-6669
     201 South Orange Avenue                                                      Fax: (954) 568-0085
     Suite 1500                                                                   Email: btrybus@ctkplaw.com
     Orlando, FL 32801                                                            Counsel for MW Plantation, LP, LLC d/b/a
     Telephone: (407) 648-5977                                                    Sawgrass Inn & Conference Center
     Fax: (407) 648-5282
     Email: newsome@newsomelaw.com
     Email: ourand@newsomelaw.com
     Email: webber@newsomelaw.com
     Counsel for Plaintiff

     J. Trumon Phillips, Esq.
     DLA Piper LLP (US)
     3111 W. Dr. Martin Luther King Jr. Blvd.
     Suite 300
     Tampa, FL 33607-6233
     Telephone: (813) 222-5993
     Fax: (813) 371-1193
     Email: trumon.phillips@dlapiper.com

     David S. Sager (pro hac vice forthcoming)
     DLA PIPER LLP (US)
     51 John F. Kennedy Parkway, Suite 120
     Short Hills, NJ 07078-2704
     Phone: 973-520-2550
     Fax: 973-520-2551
     Email: david.sager@dlapiper.com
     Counsel for La Quinta Worldwide, LLC,
     LQ Management L.L.C., CPLG HOL L.L.C.,
     CPLG Properties, L.L.C., and CPLG FL
     Properties L.L.C.
                                                                               16
                                                           COLE, SCOTT & KISSANE, P.A.
    COLE, SCOTT & KISSANE BUILDING - 9150 SOUTH DADELAND BOULEVARD - SUITE 1400 - P.O. BOX 569015 - MIAMI, FLORIDA 33256 - (305) 350-5300 - (305) 373-2294 FAX
Case 0:20-cv-60683-WPD Document 169 Entered on FLSD Docket 05/18/2020 Page 17 of 17
                                                                                                                    CASE NO: 0:20-cv-60683


     (formerly known as LQ FL Properties L.L.C.)




                                                                               17
                                                           COLE, SCOTT & KISSANE, P.A.
    COLE, SCOTT & KISSANE BUILDING - 9150 SOUTH DADELAND BOULEVARD - SUITE 1400 - P.O. BOX 569015 - MIAMI, FLORIDA 33256 - (305) 350-5300 - (305) 373-2294 FAX
